Citation Nr: 1547304	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chondromalacia, right knee.

2.  Entitlement to service connection for chondromalacia, left knee.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1984 to August 1994, from January 2004 to September 2004, from September 2005 to December 2006, and from July 2010 to October 2011.    

This matter comes to the Board of Veterans Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2012 decision, the Board remanded these claims for additional development.  At that time, the Board also remanded the Veteran's claim of entitlement to service connection for headaches.  In a February 2013 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim of service connection for headaches.  That rating decision represents a fully favorable and final determination of the issue.  As such, the issue of service connection for headaches is no longer on appeal.  


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims by providing examinations and obtaining medical opinions. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).

The Veteran was afforded a VA examination for his knees in September 2007.  During the clinical interview, the Veteran indicated he started noticing bilateral knee pain while serving in Iraq with marching, lifting rucksacks, and weapon carriers.  A physical examination of the Veteran's knees was negative for any condition, and x-ray images taken in April 2007 were also negative.  The examiner diagnosed the Veteran with bilateral mild chondromalacia of the knees, but he did not provide a nexus opinion.  

Pursuant to the Board's October 2012 remand, VA provided an opinion for the Veteran's knees in May 2013.  At that time, the examiner concluded that the Veteran's bilateral knee condition was less likely than not incurred in or caused by an in-service event or illness.  As rationale, the examiner cited to the lack of evidence in the Veteran's service treatment records.  

For the following reasons, the Board finds that the record is inadequate for adjudication purposes for the Veteran's claim of service connection for a bilateral knee condition.  Throughout the course of the appeal, the Veteran has maintained that he first began experiencing knee pain while on tour in Iraq.  Specifically, he cited to the onset of knee pain while marching, unloading trucks, and other manual duties.  However, the VA examiner in May 2013 did not account for the Veteran's statements regarding knee pain while performing labor in the military.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

Thus, a remand is necessary for the Veteran's claim of service connection for a bilateral knee condition in order to obtain an opinion that accounts for the Veteran's lay statements regarding the onset of bilateral knee symptoms during service.  

Regarding the Veteran's claim for service connection for hemorrhoids, the Veteran was afforded a VA examination after he filed his claim in August 2007.  During the clinical interview, the Veteran reported that he first had a hemorrhoid problem in 1992.  He also reported undergoing a colonoscopy at the VA medical center in 1994.  The Veteran also reported having intermittent bright red rectal bleeding over the previous two years.  The examiner noted no history of fissures, fistulas, or anal incontinence.  The Veteran denied anal pain but reported episodic pruritus.  This bleeding would occur approximately one to two times per week.  A rectal examination revealed a moderate-size external hemorrhoid.  A digital examination revealed no masses.  The examiner provided no nexus opinion for the Veteran's diagnosed hemorrhoid condition.  

VA provided an opinion for the Veteran's hemorrhoid claim in May 2013.  After reviewing the Veteran's medical history, to include his service treatment records, the examiner opined that no evidence was available upon a review to support the Veteran's claim.  Specifically, the examiner cited to the lack of evidence regarding a chronic hemorrhoid condition in the service treatment records.  

For the same reasons as those provided in the above discussion for the Veteran's claim of service connection for a bilateral knee condition, the record is inadequate for adjudication purposes for the Veteran's claim for service connection for hemorrhoids.  In the August 2007 VA examination, conducted less than one year after the Veteran's most recent period of active duty, the Veteran reported having intermittent bright red rectal bleeding over the previous two years.  He also reported a history of hemorrhoids dating back to 1992.  In rendering his negative opinion, the examiner did not account for these reports, which place the onset date of the Veteran's rectal bleeding approximately within his period of active duty from September 2005 to December 2006.  As noted above, in providing a medical opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, supra.  

Therefore, a remand is necessary for the Veteran's claim of service connection for hemorrhoids in order to obtain an opinion that accounts for the Veteran's credible lay statements regarding the onset of hemorrhoid symptoms during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an opinion from an appropriate medical professional for the Veteran's claims of service connection for a bilateral knee condition, to include bilateral mild chondromalacia of the knees.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disorder had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions over the course of the appeal that describe knee pain first beginning while marching, lifting, and doing other acts of manual labor while he was in active duty.  

2.  The RO should obtain an opinion from an appropriate medical professional for the Veteran's claim of service connection for a chronic hemorrhoid condition.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hemorrhoid condition had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions that he had experienced rectal bleeding in the two years prior to his August 2007 VA examination, which places the onset date of the condition inside of his period of active duty from September 2005 to December 2006.  The examiner is also asked to address the Veteran's credible lay assertions that state he first began experiencing hemorrhoids in 1992.  

3.  Then, readjudicate the claims on appeal. If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


